Citation Nr: 0727506	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-25 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected bilateral pes planus. 

2.  Entitlement to service connection for disc osteophyte 
complex C6-C7.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for right shoulder injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1990 to 
January 1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Winston-Salem, North Carolina, Department 
of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a VA Form 9 dated March 2006, the veteran requested a 
personal hearing with a Member of the Board at the RO.  No 
hearing was scheduled and the case was sent to the Board.  
Travel Board hearings are scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

The AMC/RO should make arrangements to 
schedule the veteran for a Travel Board 
hearing in accordance with the usual 
procedures.  The veteran and his 
representative should be notified of the 
time and place to report for the hearing.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




